I agree that a private party cannot institute an action and demand a general adjudication of all water rights on a stream. Such action can only be instituted at the instance of the State Engineer, or by the District Court itself when it is convinced in a matter pending before it that the public interest requires a general adjudication. In either event the action must then proceed as provided by the statute. We have not before us here the question of the sufficiency of the pleadings in the action in the District Court, but it appears that issue has not been joined there. We should therefore not make any ruling or findings with respect to such pleadings nor with respect to the question as to whether or not the District Court can or should proceed in this action with a general adjudication of the water rights on the Utah Lake-Jordan River Drainage Area. From what appears in the record before us the suit in the District Court is merely a private law suit by an appropriator of water against junior appropriators who are alleged to be interfering with the rights of such senior appropriator. That there is sufficient water to supply the rights of all the plaintiffs in the District Court action and all appropriators senior to them is apparent from the pleadings in the case before us. As far as the record here reveals, there is no showing of any public interest involved. It would seem that as long as there is sufficient water to supply the rights of any appropriator, he cannot complain of the nature or extent of the use any other appropriator makes of the rest of the waters of the stream. It must follow therefore *Page 558 
that a senior appropriator cannot seek an adjudication of the water duty or the needs or extent of use of junior appropriators. When his senior rights are supplied he has no interest in by whom or how the other waters are used. He therefore cannot demand an adjudication of rights as between junior appropriators, or as between a junior appropriator and the public. On the other hand, a junior appropriator, whose rights are not filled because the senior appropriators divert so much of the flow that there is not enough left to supply his rights, may probably ask an adjudication of the extent of the needs of, and beneficial use by, the senior appropriators to secure if possible the rights under his appropriation. The writ here issued should be recalled.
McDONOUGH, Justice, being disqualified, did not participate herein.